DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 12/20/2021 have been entered.  In the amendment, the specification has been amended.  Claims 1, 9, and 15 have been amended.  Claims 7 and 14 have been cancelled. 
The objection to the drawings has been withdrawn. 
The objections to the specification have been withdrawn. 
The objections to claims 9 and 15 have been withdrawn.
The rejections of claims 7 and 14 under 35 U.S.C. § 103 have been rendered moot by the cancellation of those claims. 

Response to Arguments
Applicant’s arguments, see Remarks, pp. 14-15, filed 12/20/2021, with respect to the rejections of claims 1-6, 8-13, and 15-20 under 35 U.S.C. § 103 have been fully considered and are persuasive in view of Applicant’s amendment and the examiner amendment below.  The rejections of claims 1-6, 8-13, and 15-20 under 35 U.S.C. § 103 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Francis G. Plati, Sr. on 1/4/2022.
Claim 9, lines 12-13, the language “connecting being formed from a machinable glass-ceramic material, the connecting plate being plate” has been changed as follows: 
--connecting plate being formed from a machinable glass-ceramic material, the connecting plate being-- 

Allowable Subject Matter
Claims 1-6, 8-13, and 15-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites an ultrasonic transducer positionable in a wellbore environment, the ultrasonic transducer comprising: a piezoelectric material layer comprising a plurality of columns of piezoelectric material for detecting a characteristic of the wellbore environment during a drilling operation; a protective layer positionable between the piezoelectric material layer and an acoustic medium in the wellbore environment to pass ultrasound waves into the acoustic medium; and a connecting plate being formed from a machinable glass-ceramic material, the connecting plate being positioned between the piezoelectric material layer and the protective layer, the connecting plate being bonded to at least some columns of the plurality of columns of the piezoelectric material layer, the connecting plate including a material having (i) a coefficient of thermal expansion (CTE) in a range between the CTE of the piezoelectric material layer and the CTE of the protective layer, and (ii) an acoustic impedance in a range between the acoustic impedance of the piezoelectric material layer and the acoustic impedance of the protective layer. 
Independent claim 9 recites a system comprising: a toolstring positionable in a wellbore for delivering sensors downhole in the wellbore; and an ultrasonic transducer contained in the toolstring to convert electric pulses into ultrasonic pulses, and convert received ultrasonic pulse echoes into electric signals, the ultrasonic transducer comprising: a piezoelectric material layer comprising a plurality of columns of piezoelectric material for detecting a characteristic of the wellbore during a drilling operation; a protective layer positionable between the piezoelectric material layer and an acoustic medium in the wellbore; and a connecting plate being formed from a machinable glass-ceramic material, the connecting plate being positioned between the piezoelectric material layer and the protective layer, the connecting plate being bonded to at least some of the columns of the piezoelectric material layer, the connecting plate including a material having (i) a coefficient of thermal expansion (CTE) in a range between the CTE of the piezoelectric material layer and the CTE of the protective layer, wherein the CTE of the connecting plate is closer to the CTE of the piezoelectric material layer than to the CTE of the protective layer, and (i) an acoustic impedance in a range between the acoustic impedance of the piezoelectric material layer and the acoustic impedance of the protective layer. 
Independent claim 15 recites a method for measuring conditions in a wellbore using an ultrasonic transducer, the method comprising: providing the ultrasonic transducer downhole in the well bore on a toolstring to a position at which an acoustic medium is present in the wellbore, the ultrasonic transducer comprising: a piezoelectric material layer comprising a plurality of columns of piezoelectric material for detecting a characteristic of the well bore during a drilling operation; a protective layer positioned between the piezoelectric material layer and the acoustic medium in the wellbore to pass ultrasound waves into the acoustic medium; and a connecting plate being formed from a machinable glass-ceramic material, the connecting plate being positioned between the piezoelectric material layer and the protective layer, the connecting plate being bonded to at least some of the plurality of columns of the piezoelectric material layer, the connecting plate including a material having (i) a coefficient of thermal expansion (CTE) in a range between the CTE of the piezoelectric material layer and the CTE of the protective layer, and (ii) an acoustic impedance in a range between the acoustic impedance of the piezoelectric material layer and the acoustic impedance of the protective layer; generating ultrasonic waves by providing electrical signals to the ultrasonic transducer, receiving, via the acoustic medium, echoes of the ultrasonic waves reflected from portions of the well bore by the ultrasonic transducer; and transmitting electrical signals corresponding to the echoes of the ultrasonic waves to instrumentation positioned at a surface of the wellbore. 
The claimed limitations as recited in combination in dependent claim 1, in particular “a connecting plate being formed from a machinable glass-ceramic material, the connecting plate being positioned between the piezoelectric material layer and the protective layer”, as recited in combination in independent claim 9, in particular “connecting plate being formed from a machinable glass-ceramic material, the connecting plate being positioned between the piezoelectric material layer and the protective layer”, and as recited in combination independent claim 15, in particular “a connecting plate being formed from a machinable glass-ceramic material, the connecting plate being positioned between the piezoelectric material layer and the protective layer” are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Breimesser et al. (US 4,672,591), teaches 
an ultrasonic transducer, the ultrasonic transducer comprising: a piezoelectric material layer comprising a plurality of columns of piezoelectric material for detecting a characteristic of the wellbore environment during a drilling operation; a protective layer positionable between the piezoelectric material layer and an acoustic medium in the wellbore environment to pass ultrasound waves into the acoustic medium; a connecting plate positioned between the piezoelectric material layer and the protective layer, the connecting plate being bonded to at least some columns of the plurality of columns of the piezoelectric material layer, the connecting plate including a material having (ii) an acoustic impedance in a range between the acoustic impedance of the piezoelectric material layer and the acoustic impedance of the protective layer; and the ultrasonic transducer being suitable for use in an aqueous medium 
a system comprising: an ultrasonic transducer to convert electric pulses into ultrasonic pulses, and convert received ultrasonic pulse echoes into electric signals, the ultrasonic transducer comprising: a piezoelectric material layer comprising a plurality of columns of piezoelectric material for detecting a characteristic of the wellbore during a drilling operation; and a protective layer positionable between the piezoelectric material layer and an acoustic medium in the wellbore; and a connecting plate positioned between the piezoelectric material layer and the protective layer, the connecting plate being bonded to at least some of the columns of the piezoelectric material layer, the connecting plate including a material having (ii) an acoustic impedance in a range between the acoustic impedance of the piezoelectric material layer and the acoustic impedance of the protective layer
and 
an ultrasonic transducer, the ultrasonic transducer comprising: a piezoelectric material layer comprising a plurality of columns of piezoelectric material for detecting a characteristic of the wellbore during a drilling operation; a protective layer positioned between the piezoelectric material layer and the acoustic medium in the wellbore to pass ultrasound waves into the acoustic medium; and a connecting plate positioned between the piezoelectric material layer and the protective layer, the connecting plate being bonded to at least some of the plurality of columns of the piezoelectric material layer, the connecting plate including a material having (ii) an acoustic impedance in a range between the acoustic impedance of the piezoelectric material layer and the acoustic impedance of the protective layer; generating ultrasonic waves by providing electrical signals to the ultrasonic transducer. 
Another prior art reference, Mueller et al. (US 8,288,920), teaches an ultrasonic transducer comprising a piezoelectric element with a matching body and, between the piezoelectric element and the matching body, a compensating element with coefficient of thermal expansion between that of the piezoelectric element and that of the matching body. 
Another prior art reference, Yogeswaren (US 7,513,147), teaches a piezocomposite transducer for a downhole measurement. 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in dependent claim 1, in particular “a connecting plate being formed from a machinable glass-ceramic material, the connecting plate being positioned between the piezoelectric material layer and the protective layer”, as recited in combination in independent claim 9, in particular “connecting plate being formed from a machinable glass-ceramic material, the connecting plate being positioned between the piezoelectric material layer and the protective layer”, and as recited in combination independent claim 15, in particular “a connecting plate being formed from a machinable glass-ceramic material, the connecting plate being positioned between the piezoelectric material layer and the protective layer”. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL L MURPHY/Primary Examiner, Art Unit 3645